JOHNSON, J.
Action to recover the purchase price of a lot of jewelry sold by the manufacturers to a retail merchant. The Equitable Manufacturing Company is a partnership composed of Theodore O. Love-land and James L. Records engaged in business at Iowa City, Iowa. Through a traveling salesman, they obtained a written order for a quantity of jewelry from defendant, a druggist at Lathrop. The order was in the form of that considered by the St. Louis Court of Appeals in Jewelry Company v. Withaup, 118 Mo. App. 126, where the plaintiffs were the same as in the present action. Defendant admits signing the order and receiving the goods, but alleges in defense that as soon as he examined them, he promptly rescinded the sale and returned them to plaintiff, on the ground that he was induced to sign the order by false and fraudulent representations of the traveling salesman respecting the character and quality of the articles, samples of which were not shown him.
The facts and circumstances disclosed by the evidence and the issues made by the pleadings are so similar in all essential features to those reviewed by the St. Louis Court of Appeals in Jewelry Oo. v. Withaup, supra, that we adopt the opinion in that case as directly applicable to this. There, as here, the verdict and judgment were for defendant, and the vital issue was whether or not the contract of sale had been procured by false and fraudulent representations of plaintiff’s traveling agent. The only difference in the facts of the two cases is in unessential particulars. We find the judgment before us to be supported by substantial evidence, that no error was committed in the rulings on the admission of evidence, and that the instructions were in conformity with the principles of law declared in the Withaup case. We sanction all that was said by our sister court in that opinion and, accordingly, the judgment is affirmed.
All concur.